Citation Nr: 0104329	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  95-07 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to September 
1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which determined that new and material 
evidence had not been submitted to warrant reopening a claim 
of entitlement to service connection for an acquired 
psychiatric disorder.

This case was previously before the Board in November 1996.  
At that time, the Board determined that no new and material 
evidence had been submitted to warrant reopening the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  Accordingly, entitlement to service connection was 
denied, and the appellant appealed to the United States Court 
of Appeals for Veterans Claims (hereinafter, Court or COVA).

While this case was pending before the Court, the Office of 
General Counsel for VA, on behalf of the Secretary, filed a 
joint motion for remand and for a stay of proceedings.  The 
request was to vacate the November 1996 decision by the 
Board, and to remand the case for further development and 
readjudication.  The Court granted this motion in a September 
1998 Order, and the case was returned to the Board for 
compliance with the directives stipulated in the motion.  The 
Board remanded the case to the RO for certain development.  
That development having been completed, the case is again 
before the Board for adjudication of the issue on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  A claim for service connection for an acquired 
psychiatric disorder was filed after October 31, 1990, and 
the presence of any such disorder is the result of the 
veteran's substance abuse.


CONCLUSION OF LAW

Any acquired psychiatric disorder is the result of the 
veteran's substance abuse and is not a disability for which 
VA compensation benefits are payable.  38 U.S.C.A. §§ 105(a), 
1131, 5107 (West 1991); 38 C.F.R. § 3.301 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim has been 
properly developed.  Thus, no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C. § 5103A.  

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

"In order to prevail on the issue of service connection . . 
. there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service medical records disclose that in January 1971 the 
veteran was admitted to an Army hospital in Vietnam due to a 
drug-induced psychiatric reaction.  He had used LSD three 
months prior to admission and had recently used opium, 
marijuana, and amphetamines.  Upon evacuation to a hospital 
in Japan, he was found to be well oriented, with mood and 
affect within the normal range and no looseness of 
associations, hallucinations, or delusions.  The impression 
was paranoid reaction, acute, severe, associated with 
amphetamine use.  In March 1971, he was evaluated 
psychiatrically at the request of legal counsel prior to 
court-martial proceedings.  At this time, the veteran was 
found to have had a vial of heroin in his possession and, 
upon questioning, admitted to sniffing a vial of heroin every 
two or three days for the previous month.  At no time did he 
appear to be hallucinating or out of touch with reality.  The 
diagnosis was heroin abuse and latent schizophrenia with 
paranoid features.  It was recommended that he be 
administratively separated as unsuitable for military service 
due to persistent drug use.  

Also of record is an August 1971 Report of Psychiatric 
Evaluation signed by an Army psychiatrist, which noted that 
the veteran had been referred for psychiatric evaluation in 
connection with judicial proceedings involving multiple 
counts for possession of illegal drugs.  He had previously 
been hospitalized for a drug-induced psychosis and had been 
seen by four psychiatrists with increasing evidence that he 
was becoming progressively more schizophrenic.  He did know 
the difference between right and wrong, but did not have the 
ability or inclination to adhere to the right as far as drug 
usage was concerned.  The examiner opined that it "seems 
obvious" that the veteran's abuse of drugs had been an 
abortive effort to treat his symptoms of schizophrenia.  A 
separation examination in August 1971 provided a diagnosis of 
schizophrenia, paranoid type, in partial remission, 
manifested by suspiciousness, looseness of associations, 
grandiosity, probable persecutory delusions and etc.  Line of 
duty yes.
 
In August 1977, following service, the psychological 
examination found no evidence of active psychosis, organic 
brain syndrome or danger of acting out. Psychiatric 
examination by one physician reported that the veteran had 
been drinking heavily, using drugs, and was complaining of 
hearing voices.  The diagnosis was unspecified personality 
disorder with alcohol and drug abuse.

More recent psychiatric evaluations have provided a variety 
of diagnoses and impressions, e.g. probable dysthymic 
disorder - October 1991; schizophrenia, paranoid type, major 
depressive disorder, recurrent, moderate - April 1998.  

Notably, the veteran was also afforded a VA psychiatric 
examination in September 1997, at which the veteran claimed 
that he was not comfortable discussing information regarding 
substance abuse and that he was being treated for 
schizophrenia and not for abusing substances.  The examiner 
noted the veteran reported a lifetime history of legal 
problems related to substance abuse, including disorderly 
conduct, vagrancy, public intoxication, reckless driving, 
speeding, driving without a driver's license.  The 
examination report concluded that the veteran's psychiatric 
problems were significantly distorted by misrepresentation.  

Pursuant to the Board's March 1999 remand, the veteran was 
afforded another VA examination in September 1999.  The 
examiner reviewed the claims file, including service medical 
records together with other documentation.  The examiner 
noted a number of discrepancies between the veteran's 
historically claimed substance abuse remissions and 
subsequent treatment for substance abuse.  Objectively, the 
veteran presented as being neat in appearance and dress, he 
was friendly, pleasant, polite, cooperative.  His speech was 
well modulated and of normal rate, volume and coherent.  His 
thoughts were well organized and goal directed.  The veteran 
expressed the opinion that he was experiencing auditory 
hallucinations.  His memory for remote and recent events was 
at an acceptable level given the passage of time.  He was 
correctly oriented, and his concentration was acceptable.  
Diagnosis was Axis I: Poly-substance abuse in remission.  
Axis II: Mixed personality disorder.  The examiner commented 
that, on review of the record, he could find no evidence of 
any organic psychotic reaction.  There was, however, evidence 
of toxic reactions to the many substances that the veteran 
had taken including alcohol, marijuana and opium.  The 
symptoms that he presented to the doctors while he was in the 
military service are and were characteristic of toxic effects 
from those agents.  For example, in regard to the 
amphetamines, which the veteran admitted taking, paranoia is 
a prominent reaction.  

The September 1999 examination examiner found no 
justification for the diagnosis of schizophrenia.  It was the 
examiner's opinion that there was ample justification for 
establishing a diagnosis of poly-substance abuse with 
psychotic reactions in service.  The signs and symptoms that 
he presented on numerous occasions were those that are 
characteristics of such reactions.  The examiner found no 
evidence of schizophrenia.  The veteran's speech was of 
normal rate and volume, his thoughts were well organized and 
goal directed.  The examiner explained that schizophrenics 
frequently undergo what is referred to a disturbance in 
associative processes.  Manifestations are difficulty in 
organizing their thoughts, expressing ideas that often times 
are unrelated, with no goal idea reached, and their 
conversational output being nothing more than a word salad.  
That was not the occasion with the veteran; he was able to 
express himself clearly and coherently, reaching a goal idea, 
and the examiner had no difficulty in understanding what he 
was trying to communicate.  In particular with regards to 
schizophrenia, the examiner explained that symptoms and signs 
presented by the toxic effects of mind altering drugs, 
especially hallucinogenic drugs like the amphetamines and 
LSD, produce signs and symptoms that are similar to those of 
schizophrenia.  It was the examiner's opinion then that a 
diagnosis of schizophrenia at any time in the past was not 
justified; that the appearance of schizophrenia was drug 
related and drug induced.  Further evidence for his opinion 
and conclusion was the fact that at the time of the September 
1999 examination there was no evidence to support a 
conclusion of schizophrenic disorder.

A further medical advisory opinion was obtained in October 
2000.  After a comprehensive review of the record, the 
examiner concluded that it is unlikely (probability less than 
50%) that the veteran had acquired a psychiatric disorder in 
service prior to his recorded substance abuse.  He observed 
that there was no mention of severe psychiatric disturbance 
prior to the acute psychotic presentation in January 1971, 
which followed a period of daily amphetamine use.  With 
regard to an acquired psychiatric disorder which was most 
probably substance-induced, it is at least as likely as not 
that such a condition was aggravated by service, given the 
stresses of duty in Vietnam, even in a non-combat role.  The 
examiner concluded that it was is more likely than not that 
the veteran had a chronic acquired psychiatric disorder on 
discharge from service with the most likely diagnosis of 
substance-induced psychotic disorder, amphetamines being the 
most prominent offending agent.  The examiner conceded that 
one cannot completely exclude the possibility of a diagnosis 
of chronic paranoid schizophrenia, which was the diagnosis 
rendered at the discharge examination on August 26, 1971.  
The patient did have an acute psychotic episode, followed by 
persistence of psychotic symptoms (particularly paranoid 
delusions) and deterioration of function that lasted greater 
than 6 months.  However, consideration of the detailed 
factors contributed to his conclusion that amphetamine-
induced psychosis is the more likely diagnosis.  The examiner 
also opined that it was unlikely (probability less than 50%) 
that the veteran currently has a chronic acquired psychiatric 
disorder that was not casually related to his substance abuse 
but is otherwise related to service.  The examiner also felt 
that the appellant currently has a chronic acquired 
psychiatric disorder that was initially triggered by 
substance use in service, and that this condition has been 
aggravated and perpetuated by chronic, intermittent substance 
abuse and dependence since discharge from the military.  The 
findings of multiple psychiatric and psychological 
evaluations over the years suggest the presence of an 
underlying personality disorder with paranoid tendencies.  An 
individual with such a personality would be particularly 
vulnerable to psychotic decompensation under the influence of 
heavy alcohol or drug use.  

From the record review it was clear to the examiner that this 
veteran has suffered marked impairments in psychological, 
social, and vocational functioning that became apparent 
during his military service and have marked most of his life 
ever since.  In reviewing the "snapshots" of his functioning 
available from the record over the 28 years from 1971 to 
1999, the most prominent and consistent findings have pointed 
to primary problems with substance dependence and its social 
and psychological consequences, rather than a primary 
psychotic disorder, i.e., paranoid schizophrenia.

Clearly, the preponderance of medical evidence in this case 
is that the veteran's mental disorders, however classified, 
are either the result of his drug and substance abuse.  The 
medical opinions obtained in 1999 and 2000 were thorough and 
detailed.  Both opinions refute any suggestion that the 
veteran resorted to a drugs to treat schizophrenia, if indeed 
he had chronic schizophrenia in service.  In fact, the 
psychiatrist in 1971 provided no explanation how he surmised 
that the veteran had symptoms of schizophrenia in service 
before resorting to extensive drug use.  Rather, the 
psychiatrist in 1971 provided only a relatively brief opinion 
that is clearly outweighed by the other medical evidence 
during and after service.  This evidence is that the veteran 
developed acute symptoms of mental dysfunction in service 
attributable to pervasive drug abuse.  It is not even clear 
that the veteran currently suffers from schizophrenia or any 
other psychiatric disease manifested in service despite the 
medical notations in August 1971, including those reported on 
the separation examination.  However, notwithstanding the 
diagnosis of whatever psychiatric ailment he now has, the 
Board finds it resulted from very extensive drug abuse.  

Again, the Board emphasizes that the September 1999 
examination detailed a thorough, longitudinal review of the 
evidence.  It was more thorough and provided rationale in 
support of its conclusions; whereas, examinations favoring 
the claim are deficient for reasons already stated.  A 
clinical evaluation with the benefit of consideration of the 
comprehensive medical history enabled the September 1999 
examiner to formulate a medical opinion regarded by the Board 
as the most probative of all examinations of record up to 
that point. 

The October 2000 review, which also conducted a thorough 
review and also provided well reasoned opinions, is 
essentially cumulative of the fact that the veteran's 
psychiatric symptomatology was related to and induced by drug 
abuse.

38 U.S.C.A. § 101(16) defines the term "service connection" 
to mean with respect to disability or death, that such 
disability was incurred in or aggravated, or that death 
results from a disability incurred in or aggravated in the 
"line of duty" in active military service.  38 U.S.C.A. 
§105(a) provides that an injury or disease will be deemed to 
have been incurred in the "line of duty," unless such 
injury or disease was a result of the person's abuse of 
alcohol or drugs.  Section 105(a) was made applicable only to 
claims filed after October 31, 1990.  (The appeal in this 
case derives from a 1993 claim).  A disease or injury that 
results from the abuse of alcohol or drugs is precluded by 
statute from qualifying as having been incurred in the "line 
of duty," and cannot be "service-connected."  38 U.S.C. 
§§ 101(16) and 105(a).  

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  Alcohol abuse is defined pursuant to 
38 C.F.R. § 3.301 to mean the use of alcoholic beverages over 
time, or such excessive use at any one time, sufficient to 
cause disability to or death of the user; drug abuse is 
defined to mean the use of illegal drugs (including 
prescription drugs that are illegally or illicitly obtained), 
the intentional use of prescription or nonprescription drugs 
for a purpose other than the medically intended use, or the 
use of substances other than alcohol to enjoy their 
intoxicating effects.

The Board recognizes that the separation examination in 
August 1971 provided a diagnosis of schizophrenia as well as 
service department finding that it was incurred in the line 
of duty determination.  Pursuant to 38 C.F.R. § 3.1 (m), such 
a service department finding will be binding upon the VA 
except, as here, where such finding is patently inconsistent 
with the requirements of laws administered by VA.

On the basis of the foregoing, the Board concludes that the 
preponderance of the evidence is against that the veteran 
incurred an acquired psychiatric disability in the line of 
duty, and, accordingly, entitlement to service connection is 
denied.  38 C.F.R. § 3.1(m).  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

